DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-14 and 16 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record disclose “cause the second guard band to be at a first position that is adjacent to the separating guard band, which is not a part of the selected transmission symbol, and cause the first guard band to be at second position that is adjacent to a different guard band, which is also not a part of the selected transmission symbol, resulting in a first set of two guard bands being located next to one another at a first end of the selected transmission symbol and a second set of two guard bands being located next to one another at a second end of the selected transmission symbol”.
Zhang discloses a Time Division Duplex (TDD) two-way communication device (figs. 1-5) configured to structure a transmission time frame for TDD two-way communication on frequency bands (fig. 6; paragraph [0081]-[0082], illustrating a DL-UL TDD communication), the transmission time frame being assigned for a direction of communication and being temporally divided into a plurality of transmission symbols (fig. 6; paragraph [0079]-[0083], explaining a transmission time frame is assigned to DL communication and segmented into multiple symbols), wherein a separating guard band separates the transmission time frame from a second transmission time frame (e.g. see fig. 6); said device comprising a processor (22 and/or 34) configured to: assign a first fraction of a frequency bandwidth (such as 222, 224) for a 
Kim teaches assign a second fraction within the frequency bandwidth for the selected transmission symbol as a first guard band (fig. 16a); assign a third fraction within the frequency bandwidth for the selected transmission symbol as a second guard band (Guard Band/PUCCH) (fig. 16a), wherein the first guard band and the second guard band are positioned on opposite sides of the first fraction in the selected transmission symbol (figs. 16a-16b), and as a result of the first guard band independently providing separation between communications transmitted in opposing directions, configuring a bandwidth of the first guard band to be larger than a bandwidth of the second guard band (fig. 16a, the Guard Band/PUCCH is smaller than the other Guard Band at the Uplink band).
Koivisto teaches cause the second guard band to be at a position that is adjacent to the separating guard band; and as a result of the second guard band being adjacent to the separating guard band resulting in a combination of the second guard band and the separating guard band provides separation between communications (e.g. fig. 6; paragraph [0038]-[0049]).

However, the above prior arts fail to disclose, “cause the second guard band to be at a first position that is adjacent to the separating guard band, which is not a part of the selected transmission symbol, and cause the first guard band to be at second position that is adjacent to a different guard band, which is also not a part of the selected transmission symbol, resulting in a first set of two guard bands being located next to one another at a first end of the selected transmission symbol and a second set of two guard bands being located next to one another at a second end of the selected transmission symbol.”
Regarding claim 16, the claim is allowed for the same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461